Citation Nr: 1440867	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to March 23, 2006, and in excess of 20 percent as of March 23, 2006, for prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956 and from February 1957 to August 1959. 
This case comes to the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for chronic prostatitis and assigned a 0 percent rating, effective July 31, 1996.  A June 2006 rating decision increased the rating to 20 percent effective March 23, 2006.  In March 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain additional VA treatment records and to readjudicate the claim.  The Board finds substantial compliance with the remand requests.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 23, 2006, the Veteran's prostatitis was manifested by a daytime voiding interval between two and three hours.

2.  As of March 23, 2006, the Veteran's prostatitis has not been manifested by a daytime voiding interval of less than one hour, or awakening to void five or more times per night; there is also no showing that the Veteran uses absorbent materials that must be changed two to four times daily.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but not higher, prior to March 23, 2006, for prostatitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

2.  The criteria for an initial rating in excess of 20 percent as of March 23, 2006, for prostatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7527 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed the statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with numerous examinations, most recently in November 2012, to determine the nature and severity of his disability.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on the claim.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that Board decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Service connection for prostatitis was granted effective July 31, 1996.  Prostatitis was rated 0 percent prior to March 23, 2006, and 20 percent as of March 23, 2006, under Diagnostic Code 7527.  38 C.F.R. § 4.115b (2013).

Under Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, or postoperative residuals, the disability is rated as voiding dysfunction or urinary tract infection, whichever is predominant.

For voiding dysfunction, the disability is rated based on urine leakage, frequency, or obstructed voiding.

For continual urine leakage or urinary incontinence, a 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day; a 40 percent rating requires the wearing of absorbent materials which must be changed two to four times per day; and a 20 percent rating requires the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a (2013).

For urinary frequency, a 40 percent rating requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night; a 20 percent rating requires a daytime voiding interval between one and two hours, or awakening to void three to four times per night; and a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a (2013).

For obstructed voiding, a 30 percent rating requires urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months.  A 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  38 C.F.R. § 4.115a (2013).

For urinary tract infection, a 30 percent rating requires recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management; and a 10 percent rating requires long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a (2013).

After review, the Board finds that an initial 10 percent rating prior to March 23, 2006, is warranted for prostatitis.  

At a February 2001 VA examination, the Veteran reported a history of annual bouts of prostatitis for the past five to six years.  He complained of frequent daytime voiding of four times per day, but no nighttime voiding except during a bout of prostatitis.  He denied incontinence or requiring the wearing of absorbent material.  He denied a history of recurrent urinary tract infections or obstructed voiding.  

At a February 2003 VA examination, the Veteran complained of frequent daytime voiding of four times per day but no nighttime voiding.  He denied incontinence or requiring the wearing of absorbent material.  He denied a history of recurrent urinary tract infections or obstructed voiding.  

At an August 2004 VA examination, the Veteran reported a history of bouts of prostatitis two or three times per year that resolved without medication.  He reported having urinary frequency and awakening to void at night during those bouts, but no symptoms outside of those bouts.  He denied a history of recurrent urinary tract infections or obstructed voiding.  

VA treatment notes show that the Veteran was being followed by the urology clinic.  A July 2001 note shows complaints of awakening to void once per night, more if he drank coffee or soda before bedtime.  October 2001, January 2002, and July 2002 notes show that he was asymptomatic.  A February 2003 note shows complaints of urinary frequency.  A June 2004 note shows a history of a recent bout of prostatitis that lasted for a couple of weeks, but no current symptoms.  A December 2004 note shows complaints of awakening to void once per night, if at all.  A February 2006 note shows that he was asymptomatic but for awakening to void at night.  

Considering the Veteran's report of symptoms, his prostatitis had been productive of daytime voiding of at most four times per day.  The Board finds that equates to a daytime voiding interval of approximately three hours.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his prostatitis had been manifested by a daytime voiding interval between two and three hours.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, an initial 10 percent rating based on urinary frequency prior to March 23, 2006, is warranted.

However, a higher 20 percent rating is not warranted as the Veteran's prostatitis was not productive of a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  Without the need for the wearing of absorbent materials, a higher 20 percent rating is not warranted under the criteria for continual urine leakage or urinary incontinence.  Without urinary retention requiring intermittent or continuous catheterization, a higher 30 percent rating is not warranted under the criteria for obstructed voiding.  Without recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, a higher 30 percent rating is not warranted under the criteria for urinary tract infection.

Therefore, resolving reasonably doubt in favor of the Veteran, the Board finds that a 10 percent rating, but not higher, was warranted prior to March 23, 2006, for prostatitis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At a March 23, 2006, VA examination, the Veteran complained of urinary frequency, with a daytime voiding interval between one and two hours and nighttime awakening to void three times per night.  He reported dribbling but not requiring the wearing of absorbent material.  He denied a history of recurrent urinary tract infections, obstructed voiding, or renal dysfunction.  

At a July 2009 VA examination, the Veteran complained of urinary frequency, with a daytime voiding interval between two and three hours and nighttime awakening to void one time per night.  He reported leakage in terms of dribbling but not requiring the wearing of absorbent material.  He denied a history of recurrent urinary tract infections, obstructed voiding, or renal dysfunction.  

At a November 2012 VA examination, the Veteran reported urinary frequency with occasional leakage but without the need for an absorbent pad.  He denied a history of recurrent symptomatic urinary tract or kidney infection.  The examiner stated the Veteran's voiding dysfunction did not require the wearing of absorbent material or cause signs or symptoms of obstructed voiding, but resulted in a daytime voiding interval between two and three hours and nighttime awakening to void two times.  

VA treatment notes show that the Veteran continues to be followed by the urology clinic.  A March 2006 note shows complaints of awakening to void two to three times per night.  A January 2007 notes shows complaints of urinary frequency and awakening to void two times per night.  An August 2007 note shows complaints of awakening to void two to three times per night.  A March 2013 note shows that he had minimal urinary symptoms.  A July 2013 note shows that he had not had any characteristics of urinary incontinence in the past 12 months.  

Considering the Veteran's report of symptoms, his prostatitis has been productive of, at worst, a daytime voiding interval between one and two hours, and awakening to void three times per night.  Therefore, the Board finds that the Veteran's prostatitis has not been manifested by a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  That frequency of voiding is not shown by any of the evidence of record.  Thus, a higher 40 percent rating based on urinary frequency is not warranted.  Without the need for wearing of absorbent materials, a higher rating is not warranted under the criteria for continual urine leakage or urinary incontinence.  Without evidence of urinary retention requiring intermittent or continuous catheterization, a higher rating is not warranted under the criteria for obstructed voiding.  Without recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, a higher rating is not warranted under the criteria for urinary tract infection.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation at any time during the rating period.  However, the Board finds that there are no other relevant diagnostic codes for consideration.

In conclusion, the Board finds that an initial 10 percent rating for prostatitis prior to March 23, 2006, is warranted.  However, as the preponderance of the evidence is against an even higher rating during that time, or a rating in excess of 20 percent as of March 23, 2006, those claims for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  Ratings in excess of those assigned are provided for certain manifestations of prostatitis, but the medical evidence does not show that those manifestations are present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  In addition, the evidence does not show frequent hospitalization or marked interference with employment due to prostatitis.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not in order.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to service-connected prostatitis.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial 10 percent rating, but not higher, prior to March 23, 2006, for prostatitis is granted,.

A rating in excess of 20 percent as of March 23, 2006, for prostatitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


